DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 4 are amended. Claims 2-3 are canceled. Claims 1 and 4-5 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasr-Esfahani et al, “Vessel Extraction in X-Ray Angiograms Using Deep Learning”.
 	Regarding claim 1, Nasr-Esfahani discloses a computer-implemented method for autonomous segmentation of contrast-filled coronary artery vessels (Fig 1; Abstract; Sections 1-2. Introduction; method of vessel segmentation; the contrast agent is injected into the coronary arteries), the method comprising: 
 vessels on an imaging plane (Fig 1; Abstract; Section 1. Introduction; X-ray angiography images. Vessel image enhancement); 
 	(b) preprocessing the x-ray angiography scan to output a preprocessed scan (Fig. 1, box 1; Section II. Proposed Method; an input image is preprocessed in order to improve its quality by enhancing its contrast. The output of this stage is applied to a CNN for automatic segmentation of image into two regions including vessels and background), wherein the preprocessing includes performing at least one of: windowing, filtering, normalization or computing a Jerman filter response (Fig. 1; Section 1. Introduction and Section II, B. Pre Processing; to extract vessel features, in the preprocessing step, Gabor and Hessian filters are used (i.e., filtering); an effective means of enhancing an image is to increase its contrast. It could be done by increasing the brightness of bright regions and reducing the intensity of dim regions of the image (i.e., windowing)); and 
 	(c) performing autonomous segmentation of the contrast-filled coronary artery vessels by means of a trained convolutional neural network (CNN) that is trained to process the preprocessed scan to output a mask denoting the contrast-filled coronary artery vessels (Figs. 1-2, boxes 2-3; Section II, B. CNN Architecture; The output of this stage is applied to a CNN for automatic segmentation of image into two regions including vessels and background; Segmentation results).
 	Regarding claim 5, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nasr-Esfahani et al, “Vessel Extraction in X-Ray Angiograms Using Deep Learning” in view of Jerman et al, “Enhancement of Vascular Structures in 3D and 2D Angiographic Images”.
 	Regarding claim 4, the method according to claim 1, Nasr-Esfahani discloses an input to a second channel of the segmentation convolutional neural networks (CNN) (Fig. 1; Section II. Proposed Method).
 	Nasr-Esfahani discloses claim 4 as enumerated above but Nasr- Esfahani does not explicitly disclose a Jerman filter as claimed.
 	However, Jerman discloses for computer-aided detection and highlighting of potential sites of pathology or to improve visualization and segmentation, angiographic images are often enhanced by Hessian based filters (i.e., Jerman filter). These filters aim to indicate elongated and/or rounded structures by an enhancement function based on Hessian eigenvalues (Abstract).
 	Therefore, taking the combined disclosures of Nasr-Esfahani and Jerman as a whole, it would have been obvious to one of ordinary skill in the art before the effective .

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Nasr-Esfahani does not disclose “preprocessing the x-ray angiography scan to output a preprocessed scan, wherein the preprocessing includes performing at least one of windowing, filtering, normalization or computing a Jerman filter response” as claimed. However, Examiner respectfully disagrees. As stated in the rejection above, Nasr-Esfahani discloses an input image is preprocessed in order to improve its quality by enhancing its contrast. The output of this stage is applied to a CNN for automatic segmentation of image into two regions including vessels and background (Fig. 1, box 1; Section II. Proposed Method). To extract vessel features, in the preprocessing step, Gabor and Hessian filters are used (i.e., filtering). An effective means of enhancing an image is to increase its contrast. It could be done by increasing the brightness of bright regions and reducing 
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “preprocessing the x-ray angiography scan to output a preprocessed scan, wherein the preprocessing includes performing at least one of windowing, filtering, normalization or computing a Jerman filter response”, in light of the specification, as an input image is preprocessed in order to improve its quality by enhancing its contrast. The output of this stage is applied to a CNN for automatic segmentation of image into two regions including vessels and background. To extract vessel features, in the preprocessing step, Gabor and Hessian filters are used (i.e., filtering). An effective means of enhancing an image is to increase its contrast. It could be done by increasing the brightness of bright regions and reducing the intensity of dim regions of the image (i.e., windowing).
 	Therefore, the claimed “preprocessing the x-ray angiography scan to output a preprocessed scan, wherein the preprocessing includes performing at least one of windowing, filtering, normalization or computing a Jerman filter response” reads on the disclosure of Nasr-Esfahani.

In view of the above arguments, the Examiner believes all rejections are proper and are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN D HUYNH/Primary Examiner, Art Unit 2665